
	

113 HR 5147 IH: Get Your Refund, Get Your Health Care Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5147
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide certain uninsured individuals a special enrollment period after tax filing in 2015 for
			 enrollment in qualified health plans offered through an Exchange, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Get Your Refund, Get Your Health Care Act.
		2.Special enrollment period for certain uninsured individuals after tax filing period in 2015
			(a)In generalThe Secretary of Health and Human Services shall require that Exchanges established under title I
			 of the Patient Protection and Affordable Care Act (Public Law 111–148)
			 provide to qualified uninsured individuals a 60-day special enrollment
			 period that begins on April 15, 2015 (or, if earlier, on the date such
			 individual files an income tax return applicable to the first taxable year
			 beginning on or after January 1, 2014).
			(b)Qualified uninsured individual definedIn this section, the term qualified uninsured individual means an individual who—
				(1)is eligible, but who has not elected, to enroll in a qualified health plan offered through an
			 Exchange established under title I of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) during the open enrollment period
			 for 2015; and
				(2)is liable for a penalty under section 5000A of the Internal Revenue Code of 1986 with respect to
			 any month in 2014.
				
